Exhibit 10.2

 

Hemispherx Biopharma, Inc.

2016 Voluntary Incentive Stock Award Plan

1.                 In order to create appropriate employee incentives,
Hemispherx Biopharma, Inc. (the “Company”), with the approval of the Board of
Directors of the Company (the “Board”) based on the recommendation of the
Compensation Committee of the Board (the “Committee”), has adopted the
Hemispherx Biopharma, Inc. 2016 Voluntary Incentive Stock Award Plan (the
“Plan”). The Plan will constitute an “Employee Wages or Hours Reduction Program”
within the meaning of Article 2 of the Amended and Restated Hemispherx
Biopharma, Inc. 2009 Equity Incentive Plan.

2.                 Participation in the Plan will be voluntary, meaning that
participation will be at the election of individual employees and Directors,
other than Dr. William Carter (“Dr. Carter”) and Mr. Thomas Equels (“Mr.
Equels”) who instead will participate in a separate plan. For the sake of
clarity, except as otherwise specifically provided, references to employees and
Directors of the Company do not include references to Dr. Carter and Mr. Equels.
The Plan will be in effect for three months commencing January 26, 2016 and may
be extended for additional periods of three months thereafter subject to
termination by the Company with the approval of the Board. All full-time
employees of the Company and all members of the Board will be eligible to
participate during any three-month period the Plan is in effect (each such
period, a “Plan Period”) subject to election prior to the commencement of any
such period. (An employee who also is a Director may participate as an employee
as to salary and, in addition, at his or her election, as a Director in respect
of his or her Director’s Fees.) Employees and Directors who elect to participate
in the Plan (the “Participants”) may elect to cease their participation at the
end of any Plan Period.

3.                 By electing to participate in the Plan, an employee will be
authorizing the Company to withhold, except as noted below, 20% of the
employee’s salary on each semi-monthly payroll date (each a “Withholding Date”)
occurring during the applicable Plan Period. On each Withholding Date the
Participant will be issued an Incentive Right. The Incentive Right will be for a
number of shares of the Company’s common stock (the “Stock”) determined as
provided in Paragraph 4 below. The Incentive Right will give the Participant the
right to receive those shares of Stock, less applicable withholding taxes, as
provided in Paragraph 6 below. Any employee earning salary at a rate of less
than $75,000 per year may elect, in advance of a Plan Period, to participate by
authorizing the Company to withhold, at the employee’s option, 10% or 20% of the
employee’s salary during such Plan Period.

4.                 On each Withholding Date, the Company will determine the
number of shares of Stock represented by the applicable Incentive Right (the
“Participant’s Amount”) attributable to the payroll withholding by dividing the
applicable salary withholding amount for the payroll period by the closing price
of the Stock on the NYSE MKT on the trading day immediately preceding the
Withholding Date. The Company will establish and maintain a record of the number
of shares of Stock represented by each Incentive Right issued by the Company to
a Participant in consideration for the Participant’s agreement to withhold
salary. Such number of shares of Stock represented by an Incentive Right will be
subject to appropriate adjustment in the event of a stock split or stock
consolidation.

5.                 Prior to the beginning of each Plan Period, each Participant
may elect in writing to receive the Participant’s Amount in Stock as provided in
Paragraph 6, on the 6-month, 9-month or 12-month anniversary of each Withholding
Date. In the absence of an election, the Participant will be paid on the 6-month
anniversary of the applicable Withholding Date.

6.                 On the anniversary date on which the Participant is to be
paid in accordance with Paragraph 5 above (the “Payment Date”) the Company shall
determine the value of the shares of Stock allocated to the Incentive Right for
which payment is being made. The value on the Payment Date will be based on the
closing price of a share of Stock on the NYSE MKT for the trading day preceding
the Payment Date and payment of such value will be made in shares of Stock.
Withholding taxes due on each payment will be deducted from the payment, or
otherwise satisfied, as provided below.

7.                 Directors who elect to participate in the Plan will authorize
the Company to withhold 20% of the Director’s fee on each semi-monthly payroll
date occurring during each Plan Period in which he or she is a Participant.
Determination of the Participant’s Amount, election by a Participant as to
payout on the 6-month, 9-month or 12-month anniversary of each Withholding Date,
and payments in respect of the Participant’s Amount and tax withholdings will be
made on the same basis as described in Paragraph 6 above in respect of an
employee Participant.

 

 



8.                 All shares of Stock deliverable under the Plan will be
registered with the SEC on Form S-8, as provided in Paragraph 2. All
Participants who are not “Affiliates” of the Company, as defined in the
Securities Act of 1933, upon their receipt of such shares will receive shares
free of transfer restrictions.

Plan Administration.

A.The Company will arrange, at its cost, for a registered brokerage firm to
establish a trading account for each Participant. Shares of Stock being
delivered under the Plan will be transferred to that account.

B.Delivery of shares of Stock under the Plan will constitute taxable income to a
Participant at the time the shares of Stock are delivered and will be subject to
payroll taxes. The Company will bear all costs related to selling shares of
Stock awarded under the Plan in such amount as necessary to pay any withholding
taxes. These costs include any brokerage fees, commissions and other transaction
costs.

C.During the period a Participant remains an active employee or a Director, the
Company will bear (i) the charges of the brokerage firm for the maintenance of
the account, (ii) any transaction costs related to the transfer of shares by the
Company into the account and (iii) transaction costs related to the sale of
shares of Stock from the account (including those noted in Paragraph B above).

D.In the case of individuals who cease to be Participants, the Company will
cease to bear the costs of the brokerage firm for the maintenance of the account
or any expenses related to selling Stock held in the account except for the
costs associated with selling Stock for withholding tax purposes.

E.The Company makes no representations as to the ultimate value of the Stock
issued to a Participant under the Plan.

F.Subject to the provisions of the Plan, the Committee is authorized to
interpret the Plan and the grants made under the Plan, to establish, amend and
rescind any rules, regulations or policies related to the Plan, to determine the
terms and provisions of the agreements related to the Plan, and to make all
other determinations necessary or advisable for the administration of the Plan.
The Committee, in its sole discretion, may correct any defect, supply any
omission and reconcile any inconsistency in the Plan. The Committee may adopt
such rules, regulations and policies as it deems desirable for administering the
Plan. The determination of the Committee in the administration of the Plan, as
described herein, shall be final and conclusive. For the sake of clarity, the
authority and discretion of the Committee in respect of the Plan shall include
the Base Pay Supplement for Employee Participants as provided below.

Withholding Taxes.

On any date Stock is to be issued, the number of shares needed for sale to cover
the related withholding taxes will be determined by the Company and communicated
to the Participant. Unless the Participant elects in writing prior to the
commencement of the applicable Plan Period to pay the withholding tax dollar
amount directly to the Company on or before the Payment Date, the Company will
withhold the required minimum withholding tax from any amounts due the
Participant on such Payment Date by either, in its discretion, (a) reducing the
number of shares of Stock to be issued to the Participant by the number of
shares of Stock having a value equal to the applicable withholding taxes or (b)
causing to be sold on the open market that number of shares of Stock issued to
the Participant which is necessary to fund the payment of the withholding tax.

BASE PAY SUPPLEMENT FOR EMPLOYEE PARTICIPANTS.

All employee Participants will be awarded an amount (the “Approval Award”) equal
to 30% of the pre-tax amount of their annual salary as then in effect upon FDA
Approval of Ampligen (the “Approval”). The Approval Award will be paid within
three months following the Approval. A Participant will not qualify for the
Approval Award if the Participant’s employment is terminated prior to the
Approval due to (i) termination by the Company for Cause or (ii) voluntary
termination by the Participant.

 

 



In addition, all employee Participants will be awarded an amount (the
“Pre-Approval Award”) equal to 30% of the pre-tax amount of their annual salary
as then in effect upon the successful pre-approval inspection by the FDA of the
Alferon facility (the “Pre-Approval”). The Pre-Approval Award will be paid
within three months following the Pre-Approval. A Participant will not qualify
for the Pre-Approval Award if the Participant’s employment is terminated prior
to the Pre-Approval due to (i) termination by the Company for Cause or (ii)
voluntary termination by the Participant.

      Print Name   Date             Signature    

 



 

